Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, how the number of input bits is associated with a number of the linear functions is not well-defined.  With regard to the instant specification there is no mention of how the input bits might be related to a number of the linear functions.  One of ordinary skill in the art would not be able to determine whether or not the number of linear functions suggests a plurality of linear functions being related to the input bits, or whether the output of the linear functions is associated with the input bits.  In the interest of further examination the input bits association with a number of the linear functions is interpreted as simply the value being represented by the input bits being in any way associated to the output number of the linear function.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 6, the difference of a range of a linear function being an exponentiation of base-2 is indefinite.  One of ordinary skill in the art would not be able to determine from the instant specification how any part of a linear function could be exponential, and the description is in fact contradictory to what is well known and conventional in the art.  In the interest of further examination and with respect to the disclosure, the limitation is interpreted as a range of the linear function being used piecewise to represent a portion of the base-2 exponentiation (base-2 logarithm).    

The remaining claims are rejected with respect to their dependence on the rejected claims. 
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a hardware architecture which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
wherein the look-up table is a corresponding relation among a plurality of input ranges and a plurality of linear functions, the look-up table stores slopes and biases of the linear functions, a difference between an initial value and an end value of the input range of each of the linear functions is an exponentiation of base-2, and the linear functions form a piecewise linear function to approximate the activation function for the neural network (mathematical relation),
 to determine a corresponding linear function, wherein the index is an initial value of one of the input ranges (mathematical calculation)
calculating an output value of the determined linear function by feeding the input value (mathematical calculation)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “a storage device”, “a parameter determining circuit”, and “a multiplier-accumulator”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.  Claim 1 also recites additional elements “using at least one bit value in an input value of the activation function as an index to query the look-up table” and “recording a look-up table” which is well-understood, routine, and conventional (See MPEP 2106.05(d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 6, which recites a method, as well as to dependent claims 2-5, and 7-10. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2 and 7 recite additional mathematical relations “wherein a number of input bits of the multiplier-accumulator is associated with a number of bits of the input value and a number of the linear functions”, “the number of the linear functions used to approximate the activation function is associated with a maximum error of comparing the output value with the output value obtained by feeding the input value into the activation function.”,” wherein the index comprises first N bits value in the input value”, and  “N is a positive integer greater than or equal to 1 and is associated with the initial values of the input ranges”
Dependent claims 3 and 8 recite additional mathematical calculations “the parameter determining circuit uses a result of subtracting an initial value of one of the input ranges corresponding to the index from the input value as a new input value”, “the multiplier-accumulator feeds the new input value into the determined linear function.”
Dependent claims 4 and 9 recites additional mathematical calculations “wherein a sum of M and N is a total number of bits of the input value” as well as additional details of how the information is stored and retrieved from memory “wherein the parameter determining circuit uses first N bits value in the input value as the index”, “wherein N is a positive integer greater than or equal to 1 and the index corresponds to an initial value of one of the input ranges”, and “the parameter determining circuit uses last M bits value in the input value as the new input value” which is well-understood, routine, and conventional.
Dependent claims 5 and 10 recite additional mathematical relations “wherein the bias of the linear function stored in the look-up table in the storage device is a value obtained by feeding the initial value of the input range into the activation function” 
Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-10 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (CN108921288A), and in view of Pillai (US20190042922A1).

	Regarding claim 1, Han teaches A hardware architecture for an activation function in a neural network, the hardware architecture comprising: ([¶0002] "The present invention relates to the field of deep learning technologies, and in particular, to an activation processing apparatus applied to a neural network and a neural network processor based on the apparatus")
	a storage device, recording a look-up table, ([¶0044] "The lookup table in this paper can be built online or dynamically changed during the activation process, or the lookup table of multiple activation functions involved in the neural network can be constructed offline, and stored in the storage unit ")
	wherein the look-up table is a corresponding relation among a plurality of input ranges and a plurality of linear functions, the look-up table stores slopes and biases of the linear functions, ([¶0040] "For example, in one embodiment, a lookup table built on a sigmoid function is shown in Table 1 below." Table 1 can be seen in ¶0035 of the original patent document (as attached).  [¶0043] "In Table 1, N indices are included, each index corresponding to the variable interval range of the activation function, and the slope and intercept represent the slope and intercept of the linear function fitted to the activation function over the range of corresponding variables. For example, the variable interval range of the activation function in Table 1 is divided into a plurality of equally spaced segment sections [0, 1], [1, 2], and the like." Intercept interpreted as synonymous with bias.)
	a parameter determining circuit, coupled to the storage device, and using at least one bit value in an input value of the activation function as an index to query the look-up table, to determine a corresponding linear function, wherein the index is an initial value of one of the input ranges; and ([¶0037] "The lookup table may be constructed in the form of a register file, that is, each set of variable interval indexes and corresponding linear function parameters are stored in a register")
	Han implicitly teaches a multiplier-accumulator, coupled to the parameter determining circuit, and calculating an output value of the determined linear function by feeding the input value. ([¶0006] " the operation of the convolution layer in the neural network is: scanning a two-dimensional weight convolution kernel of the K*K size into the input feature map, and scanning The weight in the process and the corresponding neuron in the feature map are the inner product, and all the inner product values are summed to obtain the output feature map of the convolution layer or the output neuron" Summing the product of the convolutional layer weight interpreted as synonymous with multiplying and accumulating the parameter and calculating an output value of the determined linear function.) While a multiply-accumulate (MAC) unit is a well-known structural component in the art, it is not explicitly addressed by Han.  Furthermore, Han does not explicitly teach a difference between an initial value and an end value of the input range of each of the linear functions is an exponentiation of base-2, and the linear functions form a piecewise linear function to approximate the activation function for the neural network.

Pillai, in the same field of endeavor, teaches a difference between an initial value and an end value of the input range of each of the linear functions is an exponentiation of base-2, and the linear functions form a piecewise linear function to approximate the activation function for the neural network ([Abstract] “identify a first range that the input falls within, wherein the first range is identified from a plurality of ranges associated with a plurality of piecewise linear approximation (PLA) equations for the logarithm operation” [¶0025] "FIG. 1 illustrates an example embodiment of a deep neural network (DNN) 100 implemented using log and antilog piecewise linear approximation circuits...In particular, the log and antilog circuits 110, 120 perform log base 2 (log2) and antilog base 2 (antilog2) calculations" See also [¶0050] “The result of 1+e−X passes through mux 206 d to log block 210 b, which then computes log2(+e−X).”) 
a multiplier-accumulator, coupled to the parameter determining circuit, and calculating an output value of the determined linear function by feeding the input value ([¶0050] “The result of 1+e−X passes through mux 206 d to log block 210 b, which then computes log2(+e−X).”) mux interpreted as synonymous with multiply-accumulation unit.)

	Han and Pillai are both directed towards accelerating a neural network activation function.  Therefore, Han and Pillai are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Han and Pillai by using a base-2 exponential function. Pillai teaches as a motivation for combination ([¶0033] “the illustrated embodiment provides numerous advantages, including low latency, high precision, and reduced power consumption using a flexible, low-area hardware design that is highly scalable and portable”). 

	Regarding claim 5, the combination of Han, and Pillai teaches The hardware architecture for an activation function in a neural network according to claim 1, wherein the bias of the linear function stored in the look-up table in the storage device is a value obtained by feeding the initial value of the input range into the activation function. (Han [¶0045] "to calculate the function values corresponding to the two endpoints 0 and 1 for a certain variable interval [0, 1]" Inputting x=0, and y=1 into the slope intercept form will result in the y-intercept (interpreted as synonymous with bias). i.e. if b=y-m*x and x=0 then b=y=1.  0 is interpreted as synonymous with initial value of the input range.). 

Claims 6 and 10 are directed towards the methods performed by the hardware in claims 1 and 5.  Therefore, the claims are substantially similar to those in claims 1 and 5.  Therefore, the rejections applied to claims 1 and 5 also apply to claims 6 and 10.

	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han, and Pillai and in further view of Gomperts (“Development and Implementation of Parameterized FPGA-Based General Purpose Neural Networks for Online Applications”, 2014) 

	Regarding claim 2, the combination of Han and Pillai teaches The hardware architecture for an activation function in a neural network according to claim 1, wherein a number of input bits of the multiplier-accumulator is associated with a number of bits of the input value and a number of the linear functions, (Pillai [¶0062] "For example, turning back to FIGS. 2A-B, when AF circuit 200 is configured for the ReLU function, the ReLU opcode bit (reference numeral 202 d) is set to 1 and the remaining opcode bits for the other activation functions (reference numerals 202 a,b,c,e) are set to 0. In this manner, when an input X (reference numeral 201) is fed into AF circuit 200, X initially passes through mux 206 a to demux 207, and demux 207 then routes X to mux 206 c. Separately, a constant value of 1 is also supplied to mux 206 c (via mux 206 b). Further, since the selection signal of mux 206 c is based on the sign bit of x, mux 206 c selects either X or 0 as its output depending on whether X is positive or negative. Since the output of mux 206 c is the final result of the ReLU function, the remaining logic of AF circuit 200 is bypassed and the output of mux 206 c is ultimately used as the final output Y").
	However, the combination of Han and Pillai does not explicitly teach the number of the linear functions used to approximate the activation function is associated with a maximum error of comparing the output value with the output value obtained by feeding the input value into the activation function, wherein the index comprises first N bits value in the input value, and N is a positive integer greater than or equal to 1 and is associated with the initial values of the input ranges.  

Gomperts, in the same field of endeavor, teaches and the number of the linear functions used to approximate the activation function is associated with a maximum error of comparing the output value with the output value obtained by feeding the input value into the activation function, wherein the index comprises first N bits value in the input value ([p. 84 §VA] "To judge the accuracy of our approximation technique for sigmoid function using a LUT with linear interpolation we calculated the average error and worst case error of the technique for a range of network data precisions and LUT sizes. Using a uniform LUT as a control, we approximated the hyperbolic tangent with input ranging [ 4:4]" Worst case error interpreted as synonymous with maximum error. Network data precisions interpreted as synonymous with first N bits value in the input value.), and N is a positive integer greater than or equal to 1 ([p. 81 §IVB] "our implementation incorporates one sign bit , one integer place , and three fractional places...The network data precision thus becomes (0.125 in our example), where is the number of fraction bits and gives the data set a maximum range of [See Eqn. 8]" shows that N is expected to be greater than or equal to one.) and is associated with the initial values of the input ranges. ([p. 82 §IVD] “The LUT is addressed using the local field. The address is formed by taking the inverse of the sign bit of the local field and concatenating the most significant bits required to represent the highest input value of the function mapped onto the LUT down to the number of address bits of the LUT” Gomperts shows that the input data is mapped to the reduced precision format.)

	Han, Pillai, and Gomperts are all directed towards accelerating a neural network activation function.  Therefore, Han, Pillai, and Gomperts are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Han and Pillai with the teachings of Gomperts by associating a maximum error with the number of linear functions.  In any neural network acceleration, especially those involving heavy quantization, there is a balancing act between performance and accuracy.  It would therefore be obvious to one of ordinary skill in the art that if one could simultaneously increase performance while maintaining accuracy that this would lead to an ideal outcome.  Gomperts teaches as a motivation for combination ([p. 84 §VA] “From the results we see that the LUT with linear interpolation provides a significant improvement in accuracy. For example, in a case of a network that uses 15-bit fractional precision, an 8192 element uniform LUT can be replaced by a 128 element LUT with linear interpolation and achieve a slightly better quality approximation on average.”).	

	Regarding claim 3, the combination of Han and Pillai teaches The hardware architecture for an activation function in a neural network according to claim 1.
While Pillai further teaches that division operations can be replaced with substitution operations involving the input value in order to accelerate the activation function, ([¶0048] "The output of Sigmoid (y-axis) has a range between 0 and 1, and its shape resembles a smooth step function, which is an important characteristic that makes it useful as a DNN activation function" [¶0049] "In order to solve for ƒ(X), however, antilog2 must also be taken on each side of the equation: f  ( X) = 1 1 + e - X = 2 log 2  ( 1) - log 2  ( 1 + e - X) This alternative equation for the Sigmoid function no longer requires division, as the division has been replaced with subtraction and log2/antilog2 calculations. Further, the exponent, log2, and antilog2 calculations can be implemented using piecewise linear approximation in order to further simplify the computations required by this alternative equation.), Pillai does not explicitly teach the parameter determining circuit uses a result of subtracting an initial value of one of the input ranges corresponding to the index from the input value as a new input value, and the multiplier-accumulator feeds the new input value into the determined linear function. 
	
Gomperts, in the same field of endeavor, teaches the parameter determining circuit uses a result of subtracting an initial value of one of the input ranges corresponding to the index from the input value as a new input value, and the multiplier-accumulator feeds the new input value into the determined linear function. ([p. 82 §IVD] See Eqn. 9 and FIG. 5 "is the value returned by a uniform LUT representing the target function for index (done as described in Section IV-D1)" d is interpreted as index of initial value of input range.  Equation 9 is the activation function resulting from the output of the multiply-accumulate units as shown in FIG. 5.  Equation 9 shows that the LUT value corresponding to d is subtracted in the determined linear function.). 

	Han, Pillai, and Gomperts are all directed towards accelerating a neural network activation function.  Therefore, Han, Pillai, and Gomperts are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Han and Pillai with the teachings of Gomperts by using a ranged index to determine an input through the multiply-accumulate unit and into a linear function.  Gompert teaches as a motivation for combination ([p. 82 §IVD] “To address the diminished accuracy of a uniform LUT while maintaining generalizations over a variety of functions, we incorporate linear interpolation alongside the LUT. This solution effectively draws a line between each point of a uniform LUT”). 

	Regarding claim 4, the combination of Han, Pillai, and Gomperts teaches The hardware architecture for an activation function in a neural network according to claim 3, wherein the parameter determining circuit uses first N bits value in the input value as the index, wherein N is a positive integer greater than or equal to 1 and the index corresponds to an initial value of one of the input ranges, and the parameter determining circuit uses last M bits value in the input value as the new input value, wherein a sum of M and N is a total number of bits of the input value. (Han [¶0037] "The lookup table may be constructed in the form of a register file, that is, each set of variable interval indexes and corresponding linear function parameters are stored in a register" A pair, tuple, list, vector, array, etc. is just a congruent set of bits in memory such that the first N bits represents a number (x) and the second M bits represents a number (y).  It would be obvious to one of ordinary skill in the art that any number of standard pair representations such as std::pair<int, int> would be represented in memory as two congruent N bit representations such that N=M, but it would be equally obvious that N does not necessarily need to equal M in the case of std::pair<short int, float> and that accessing the pair in memory would return the entire bit length of the combined int and float.  Han explicitly teaches that the pairs are stored in registers, therefore Han implicitly teaches the entirety of the claim.). 


	Claims 7-9 are directed towards the methods performed by the hardware in claims 2-4. Therefore, the claims are substantially similar to those in claims 2-4.  Therefore, the rejections applied to claims 2-4 also apply to claims 7-9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. StackOverflow (“Difference in memory layout of vector of pairs and vector of structs containing two elements - C++/STL”, 2011) and Lawlor (“Struct and Class in memory in C and Assembly”, 2014) are both considered relevant primarily to claims 4 and 9 where the claims access a contiguous memory structure in a known fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126